Case 3:19-cv-00665-MMD-WGC Document 37-22 Filed 05/17/20 Page 1 of 9
Case 3:19-cv-00665-MMD-WGC Document 37-22 Filed 05/17/20 Page 2 of 9
Case 3:19-cv-00665-MMD-WGC Document 37-22 Filed 05/17/20 Page 3 of 9




                                                              OLSEN 000281
Case 3:19-cv-00665-MMD-WGC Document 37-22 Filed 05/17/20 Page 4 of 9




                                                              OLSEN 000282
Case 3:19-cv-00665-MMD-WGC Document 37-22 Filed 05/17/20 Page 5 of 9




                                                              OLSEN 000283
Case 3:19-cv-00665-MMD-WGC Document 37-22 Filed 05/17/20 Page 6 of 9




                                                              OLSEN 000284
Case 3:19-cv-00665-MMD-WGC Document 37-22 Filed 05/17/20 Page 7 of 9




                                                              OLSEN 000285
Case 3:19-cv-00665-MMD-WGC Document 37-22 Filed 05/17/20 Page 8 of 9




                                                              OLSEN 000286
Case 3:19-cv-00665-MMD-WGC Document 37-22 Filed 05/17/20 Page 9 of 9
